Hooker, J.
Chisholm is a paved street in the city of Alpena. Bertrand, the owner of a house on the east side of said street, being desirous of connecting the same with the sewer, which was near the curb on the opposite side of the street, employed a plumber to do the work. To do this, Maynard, the plumber, employed men and opened a ditch part way across the street, having first obtained permission to do so from the street commissioner, whom he notified of his intention a day or so before he began work. The trench was left open by Maynard’s men without placing lights to indicate danger. Early in the evening one Collins while riding a bicycle ran into the trench. He immediately went to the police station, and notified an officer, who said he would look after it, which he did, placing lights there, but in the interim the plaintiff drove into the trench, and was injured. The court directed a verdict for the defendant for the reason that there was no failure to place danger signals as soon as its officers had notice that the trench was open.
We held in Monje v. City of Grand Rapids, 122 Mich. 646 (81 N. W. 574), under charter provisions not differing materially from the charter of Alpena, that the responsibility for sewer and sewer connections rested upon the city, and that it could not escape liability for an accident caused by an unprotected trench for a sewer connection under the excuse that it was not liable for the negligence of a licensed plumber. Sewer connections are parts of the sewer.
The case of sidewalk construction differs under the charter of West Bay City, Act No. 442, Local Acts 1897, giving authority to the city not to itself build sidewalks (except in certain contingencies) but to require the owners of adjacent property “to build, rebuild, and maintain them.” See Thompson v. City of West Bay City, 137 *281Mich. 94 (100 N. W. 280); Wright v. City of Muskegon, 140 Mich. 215 (108 N. W. 558).
The judgment should be reversed.
Blair, C. J., and Grant, Montgomery, Ostrander, Moore, and McAlvay, JJ., concurred with Hooker, J.